internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-119194-00 date feb legend llc state d1 this responds to a letter dated date together with subsequent correspondence submitted on behalf of llc requesting relief under sec_1362 of the internal_revenue_code facts llc was formed under state law llc filed a form_8832 entity classification election electing to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d1 llc intended to be treated as an s_corporation for federal_income_tax purposes effective on d1 but the s election was not timely filed law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no election is made pursuant to sec_1362 or if made the election is made after the date prescribed for making such an election and the secretary determines there was reasonable_cause for the failure to timely make the plr-119194-00 election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that tax_year llc did not file a timely election to be treated as an s_corporation under sec_1362 effective on d1 llc has however established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter conclusion based solely on the facts submitted and representations made and provided that llc otherwise qualifies as a subchapter_s_corporation we conclude that llc will be recognized as an s_corporation effective d1 within days from the date of this letter llc should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
